Case: 16-17417   Date Filed: 05/07/2018   Page: 1 of 24


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17417
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:14-cv-00399-WHA-TFM



CALVIN LEON MASSEY,

                                                           Petitioner-Appellant,

                                versus

WARDEN,
ATTORNEY GENERAL STATE OF ALABAMA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (May 7, 2018)

Before WILSON, JORDAN and HULL, Circuit Judges.

PER CURIAM:
                Case: 16-17417       Date Filed: 05/07/2018       Page: 2 of 24


       Calvin Leon Massey, an Alabama state prisoner proceeding pro se, appeals

the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas

corpus. Massey contends his guilty plea in state court to two counts of attempted

murder was not entered knowingly and voluntarily because he did not understand

the nature of the charges against him, his guilty plea was coerced, and there was no

factual basis for his plea.1 After review, we affirm because Massey has not shown

that the Alabama appellate court’s decision denying his guilty-plea claims was an

unreasonable application of clearly established federal law or based on an

unreasonable application of the facts in light of the evidence presented.

                               I. BACKGROUND FACTS

A.     Offense Conduct and Attempted Murder Charges

       Massey’s attempted murder convictions arise out of a September 28, 2010

domestic dispute with his former girlfriend, Lavonette Jones, and her 19-year-old

son, Carviss Jones, outside of an elementary school. During the confrontation,

Massey produced a handgun and fired shots at both Lavonette and Carviss Jones.

Massey shot Lavonette Jones in the leg and the chest, but his shots missed her son.

       According to the state trial court’s record, Massey was arrested on

September 28, 2010, the same day that Massey shot at the victims. One day later,

       1
         Massey also argues that his equal protection rights were violated when he was charged
with attempted murder instead of assault, but we do not consider this claim because it is outside
the scope of the certificate of appealability. See Murray v. United States, 145 F.3d 1249, 1250-
51 (11th Cir. 1998).
                                                2
              Case: 16-17417    Date Filed: 05/07/2018   Page: 3 of 24


on September 29, 2010, Massey was charged with two counts of attempted murder

by separate criminal complaints. One complaint charged Massey with “the intent

to commit the crime of MURDER, attempt to intentionally cause the death of

another person, to wit: Lavonetta Jones, by SHOOTING him/her with a

HANDGUN.” The other complaint charged Massey with “the intent to commit the

crime of MURDER, attempt to intentionally cause the death of another person, to

wit: CARVISS by SHOOTING AT HIM [sic] him/her with a HANDGUN.”

Furthermore, the record shows that Massey was “advised of [the] charges” at an

initial hearing on September 30, 2010, in the District Court of Montgomery

County, before the case was transferred to the Circuit Court of Montgomery

County, Alabama.

      On June 17, 2011, a grand jury in the Circuit Court indicted Massey on two

counts of attempted murder, in violation of Alabama Code §§ 13A-4-2 and 13A-6-

2. Count I of the indictment alleged that Massey, “with the intent to cause the

death of another person, attempt[ed] to cause the death of Lavonette Jones by

shooting her with a gun.” Count II alleged that Massey, “with intent to cause the

death of another person, attempt[ed] to cause the death of Carviss Jones by

shooting at him with a gun.”

      Under Alabama law, the two elements of the crime of attempted murder are:

(1) intent to kill; and (2) an overt act toward the commission of that act. Bradford


                                          3
              Case: 16-17417    Date Filed: 05/07/2018   Page: 4 of 24


v. State, 734 So. 2d 364, 369 (Ala. Crim. App. 1999). Thus, there is no

requirement that a defendant admit he intended to kill a victim for a jury to convict

him of attempted murder. Rather, the element of intent to kill “may be inferred

from the character of the assault, the use of a deadly weapon and other attendant

circumstances.” Id.

      Massey had three prior felony convictions: (1) a state conviction for

manslaughter; (2) a state conviction for unlawful possession of a controlled

substance; and (3) a federal conviction for possession of cocaine. Because of these

prior convictions, Massey was subject to the Alabama Habitual Offender Act,

Alabama Code § 13A-5-9, which provided for a mandatory sentence of life

imprisonment either with or without the possibility of parole.

B.    Pretrial Competency Evaluation

      Before trial, the state trial court referred Massey for a competency

evaluation. The clinical psychologist who conducted the forensic evaluation noted

in his written report, among other things, that: (1) Massey had graduated from high

school with a regular diploma; (2) Massey had obtained a bachelor’s degree in

biology from Alabama State University; (3) Massey had never received mental

health treatment or been psychiatrically hospitalized, and (4) the mental status

exam yielded normal results, including good cognitive skills. The psychologist

opined that, at the time of the September 21, 2011 evaluation, Massey “understood


                                          4
                Case: 16-17417        Date Filed: 05/07/2018        Page: 5 of 24


the nature and seriousness of the charges against him, could assist his legal counsel

in his own defense, and proceed with a reasonable understanding of the legal

proceedings against him.”

C.     Plea Negotiations and Guilty Plea

       Also prior to trial, Massey, through counsel, offered to plead guilty to a

reduced charge of second degree assault, but the state prosecutor refused this offer.

The state advised Massey’s counsel that if Massey pled guilty to both counts as

charged, the state would consider not asking for a sentence of life without parole.

       The trial began on February 27, 2012, and the jury was selected. After jury

selection, Massey decided to plead guilty to both counts. In preparation, Massey’s

counsel reviewed with him an Explanation of Rights and Guilty Plea form, also

called an Ireland form, 2 which Massey and his counsel both signed. The Ireland

form stated that Massey was charged with two counts of attempted murder, which

was a Class A felony, and that the possible sentences for a defendant convicted of

a Class A felony who has three or more prior felonies was either (1) mandatory life

imprisonment or (2) life imprisonment without the possibility of parole. The

Ireland form informed Massey of all of the rights he was waiving by entering a



       2
         Ireland v. State, 250 So.2d 602, 603 (Ala. Crim. App. 1971) (concluding a defendant’s
guilty plea was entered voluntarily and understandingly where the defendant signed a lengthy
form explaining his criminal trial rights, his attorney told him to read the form before signing it,
and the trial court asked the defendant if he had read the form and advised the defendant that if
he did not understand the form, the court would explain it to him).
                                                  5
              Case: 16-17417     Date Filed: 05/07/2018    Page: 6 of 24


guilty plea including, inter alia, his right to appeal any issue unless it was expressly

reserved.

      The Ireland form also contained a certification above defense counsel’s

signature, wherein defense counsel certified that the defendant was entering a

voluntary and intelligent guilty plea and that counsel had not forced or induced the

defendant to plead guilty, as follows:

      I certify that the above was fully read and/or explained to the
      defendant by me; that I explained the penalty or penalties involved
      with the defendant; that I discussed in detail the defendant’s rights and
      the consequences of pleading guilty; and that, in my judgment, the
      defendant understands the same and that he/she is knowingly,
      voluntarily, and intelligently waiving his/her rights and entering a
      voluntary and intelligent plea of guilty. I further certify to the court
      that I have in no way forced or induced the defendant to plead guilty
      and to my knowledge no one else has done so.

Likewise, Massey signed the Ireland form and certified to the court that he

understood the charges against him, that he was guilty of those charges, and that he

was satisfied with his attorney, as follows:

             I certify to the court that I have read the matters set forth above
      or have had them read to me; that my rights have been discussed with
      me in detail and fully explained; that I understand the charge or
      charges against me; that I understand my rights, the punishment or
      punishments provided by law as they may apply to my case, and I
      understand the consequences of pleading guilty; that I am not under
      the influence of any drugs, medicines, or alcoholic beverages; and I
      have not been threatened or abused or offered any inducement,
      reward, or hope of reward to plead guilty other than the terms of the
      plea agreement which will be stated on the record.
             I further state to the court that I am guilty of the charge to
      which I am entering a plea of guilty, that I desire to plead guilty, that I

                                           6
                Case: 16-17417       Date Filed: 05/07/2018       Page: 7 of 24


       made up my own mind to plead guilty, and that I knowingly,
       intelligently, and voluntarily waive my right to a trial in this case. I
       further state to the court that I am satisfied with my attorney’s services
       and his/her handling of my case.

(emphasis added).

       At the plea hearing, Massey stated to the trial court that he “want[ed] to

accept responsibility for [his] crime,” but that he believed “the DA’s office [was]

not charging [him] correctly.” Massey claimed that he was originally arrested on a

charge of first degree assault, but that the state later “upped the charge to attempted

murder.” 3 Massey contended that Lavonette Jones’s medical records and the

extent of her injuries were consistent with assault, but not with attempted murder.

       Massey acknowledged, however, that if he “roll[ed] the dice” and went to

trial, he might get a sentence of life imprisonment without parole. Massey then

asked the state trial court if his prior federal conviction would count as a prior

offense for sentencing purposes. The trial court confirmed that Massey had three

prior felony convictions for purposes of Alabama’s Habitual Offender Act. The

trial court advised Massey that, if he was convicted of what he was currently

charged with, attempted murder, he faced a punishment of either “life or life

without the possibility of [parole]” and that the trial court would choose one of




       3
        There is no support in the record for Massey’s assertion that he was originally charged
with assault and that the state later “upped” the charges to attempted murder.
                                                7
              Case: 16-17417     Date Filed: 05/07/2018   Page: 8 of 24


those two punishments in its discretion based on the evidence in the case, the

victims’ statements, the pre-sentence report, and the arguments of counsel.

      Massey stated again that he was originally arrested for assault and that he

and his counsel “thought the DA would be able to work something out because of

the extent of [the] injuries and because it was not a shooting case.” Massey’s

counsel advised the trial court that the state had refused her offer for Massey to

plead guilty to second degree assault, which would have reduced Massey’s

sentencing range to twenty years. After the prosecutor confirmed that the state was

unwilling to reduce the charges, the trial court stated to Massey, “The choices you

have are to either plead guilty as charged, which would be I believe two counts of

attempted murder” or “in the alternative you can have a jury trial” and let the jury

“make[ ] the decision about whether you are guilty of this charge or some other

charge or guilty [at] all.”

      Massey asked the state trial court to confirm that the court would look at the

evidence and have the discretion to choose the sentence, and the trial court so

confirmed. Massey also asked why the state was unwilling to negotiate a plea

deal, and the prosecutor stated that she believed she had “sufficient evidence to

convict the defendant as charged.” The prosecutor confirmed, however, that if

Massey agreed to plead guilty to both counts as charged, the state would consider

recommending a sentence of life imprisonment with the possibility of parole.


                                          8
              Case: 16-17417     Date Filed: 05/07/2018   Page: 9 of 24


      After this exchange, defense counsel advised the state trial court that Massey

had signed the Ireland form and was ready to enter a guilty plea. The trial court

then conducted a plea colloquy in which Massey confirmed that he understood: (1)

the two possible sentences; (2) that he had the right to plead not guilty and have a

jury trial, the right to see, hear, confront, and cross-examine witnesses, and the

right to testify; (3) that he was waiving these rights by pleading guilty and that he

wanted to plead guilty; (4) that no one had promised him anything or had forced

him to plead guilty, and that he was pleading guilty voluntarily. The trial court

asked Massey how did he plead, and Massey responded, “guilty.” The case action

summary for the plea hearing indicates: (1) that Massey waived the reading of the

indictment, and (2) that his plea was voluntary. While the trial court also did not

make an explicit finding in open court that Massey’s plea was voluntary, the judge

did sign the case action summary stating that the plea was voluntary.

      At the state trial court’s prompting, the prosecutor proffered the factual basis

for Massey’s guilty plea, as follows:

      The State would expect the evidence to show on or about
      September 28, 2010 at T. S. Morris Elementary here in Montgomery
      County, the defendant with the intent to cause the death of the victims
      attempted to cause their death by shooting at them with a gun. The
      first victim being Lavonette Jones. He shot her three times. He shot
      Carviss Jones, who was protecting his mother during the shooting.

(emphasis added). Massey did not object to anything in the facts recited as the

factual basis for his plea offer. More importantly, those facts satisfied the two

                                           9
               Case: 16-17417       Date Filed: 05/07/2018       Page: 10 of 24


elements of attempted murder: (1) intent to cause the death of the victims; and (2)

the overt act of shooting at them with a gun. The trial court accepted Massey’s

plea and adjudicated Massey guilty. Massey’s counsel advised the trial court that

the prosecutor had indicated that she did not have a problem with the court

imposing a life sentence, and the trial court stated it had made a note that the

sentence “is life rather than life without” parole.

D.     Sentencing

       At his April 5, 2012 sentencing, Massey told the court that at his plea

hearing, he felt pressured into pleading guilty because his defense counsel had told

him it would not be good to take his case to trial and the prosecutor had “promised

to give [him a] life without [parole] sentence” if he did go to trial. Massey stated

that he had written his counsel “several times asking what constitutes attempted

murder.” 4 Massey said he knew the elements of first degree assault included the

intent to cause physical injury to a person and the act of causing a serious physical

injury. Massey contended that there was evidence, including the medical report, to

support his claim that he did not intend to harm Lavonette Jones and that “if [his

conduct] isn’t Assault I, then how can it be attempted murder?” Massey clarified

that he wanted to preserve his right to appeal if he later learned that what he had

       4
         The record contains two handwritten letters from Massey addressed to his trial counsel,
dated after the plea hearing but before the sentencing hearing, in which Massey asked her for
information on the elements of attempted murder and asked her to subpoena Lavonette Jones’s
doctors to appear at his sentencing hearing to testify about the extent of her injuries.
                                               10
             Case: 16-17417     Date Filed: 05/07/2018    Page: 11 of 24


pled guilty to “doesn’t constitute attempted murder” and to argue that his

indictment charging attempted murder was void. Massey stated again that

Lavonette Jones’s medical records showed her injuries from gunshots were not life

threatening and that her son was unharmed.

      At this point, Massey’s defense counsel stated that she had “gone over this

several times” with Massey, and, based upon her conversations with Massey,

defense counsel had advised him that he should ask to withdraw his plea. Defense

counsel then asked the trial court to withdraw Massey’s plea because “he does not

believe that the charges against him as they stand today are valid.” Massey

responded: “I am not trying to go to trial on this. I am just asking that I receive

justice.” When the trial court asked Massey if by justice, he meant “go home,”

Massey assured the court that he accepted responsibility, but merely wanted to

preserve his right to appeal on the ground that the facts did not constitute attempted

murder, as follows:

      No, no, no. I take full responsibility for what I did, Your Honor. But
      the fact doesn’t fit the crime. And if they feel as though they charged
      me correctly, then I ask you will I have the right to appeal if I find out
      later on down the line that this doesn’t constitute attempted murder?
      That’s all I am asking.
      Massey’s defense counsel then stated that she had advised Massey that if he

did not think he was charged properly, he needed to raise the issue now and not

proceed with sentencing. In response, Massey pointed out that the Ireland form


                                          11
             Case: 16-17417      Date Filed: 05/07/2018    Page: 12 of 24


stated that if he was not satisfied with an issue, he could expressly reserve it for

appeal, which was the only thing he was asking for. The trial court asked Massey

if he wanted to go forward with sentencing, and Massey responded that he did if

the state would grant him the right to appeal. The trial court explained that Massey

could appeal a reserved issue, but the court did not think Massey had reserved an

issue for appeal. Nonetheless, the court confirmed with Massey on the record that

he wanted to appeal and argue that his indictment was void and that the facts he

pled guilty to did not constitute attempted murder. The trial court then sentenced

Massey to two concurrent life sentences with the possibility of parole.

E.    Motion to Withdraw Guilty Plea

      After his sentencing, Massey’s trial counsel withdrew from his case, and

Massey’s new counsel filed a written motion to withdraw his guilty plea.

Massey’s written motion to withdraw his guilty plea argued that he entered his

guilty plea without fully and completely understanding the nature of the charges

against him or the elements of the offense, that there was no factual basis to

support his guilty plea to attempted murder, and that his plea was not entered

voluntarily, but was the result of coercion by his trial counsel. The trial court

denied the motion to withdraw his guilty plea.




                                          12
             Case: 16-17417      Date Filed: 05/07/2018    Page: 13 of 24


F.    Direct Appeal

      Massey appealed his convictions. Massey argued, inter alia, that the extent

of the victims’ injuries (1) showed that he did not intend to kill them and (2) did

not support the charges of attempted murder. Massey also argued that there was an

insufficient factual basis for his guilty pleas to attempted murder. The Alabama

Court of Criminal Appeals affirmed Massey’s convictions, first quoting the exact

factual basis (set forth above) that was contained in Massey’s plea colloquy. After

doing that, the court stated that the transcript of the plea colloquy indicated that

“Massey understood the charges against him and the facts upon which those

charges were based” and that the factual basis provided by the state was sufficient

for the attempted murder charges. The Alabama Supreme Court denied certiorari.

F.    State Post-Conviction Proceedings

      Massey filed a petition for post-conviction relief, pursuant to Alabama Rule

of Criminal Procedure 32. Massey argued, inter alia, that his guilty plea was

involuntary or unlawfully induced because he did not understand the nature of the

charges and the consequences of his plea. Citing Boykin v. Alabama, 395 U.S.

238, 89 S. Ct. 1709 (1969), Massey asserted that neither the trial judge nor his

attorney explained the elements of attempted murder to him and that his attorney

told him she did not want to try his case and that he would receive a sentence of




                                           13
             Case: 16-17417     Date Filed: 05/07/2018   Page: 14 of 24


life without parole if he went to trial. The Rule 32 court dismissed Massey’s

petition in a summary order.

      On February 28, 2014, the Court of Criminal Appeals affirmed the Rule 32

court’s dismissal of his petition. The Court of Criminal Appeals referred to its

ruling in Massey’s direct appeal that the transcript of his plea colloquy

demonstrated that Massey understood the nature of the charges against him and the

facts upon which they were based, as follows:

      To the extent that Massey contends that he did not understand the
      “nature of the crime[s] with which he is charged,” the claim is without
      merit.    This Court, in its memorandum affirming Massey’s
      convictions and sentences, held that “[t]he transcript of Massey’s
      guilty plea colloquy indicates that Massey understood the nature of
      the charges against him and the facts upon which those charges were
      based.” Because the transcript of Massey’s guilty-plea colloquy
      demonstrates that Massey understood the nature of the offenses for
      which he was charged, the circuit court did not err when it summarily
      dismissed this claim.

(citation omitted). The Court of Criminal Appeals also pointed out that in

Alabama a person commits the crime of attempted murder if (1) he intends to

cause the death of another person and (2) does any overt act towards the

commission of that intent, even if the act falls short or wide of the goal. The Court

of Criminal Appeals also said that “although Massey contends he should have been

indicted for ‘assault with intent to murder,’ no such crime exists in Alabama.”

      The Court of Criminal Appeals also rejected Massey’s claim that his trial

counsel coerced his plea by telling him that if he was found guilty he would get life

                                          14
             Case: 16-17417     Date Filed: 05/07/2018    Page: 15 of 24


without parole. In rejecting this claim, the Court of Criminal Appeals quoted

extensively from the portions of the plea transcript in which: (1) his trial counsel

stated that she had reviewed with Massey the Ireland form that explained his

possible sentences of life with and without parole and that Massey signed that

form; (2) the trial court had explained Massey’s possible sentences and that

sentencing was in the trial court’s discretion; and (3) Massey acknowledged that he

understood the range of punishment if he was convicted of attempted murder. The

Court of Criminal Appeals also quoted the part of Massey’s plea colloquy in which

he indicated that no one was forcing him to plead guilty and he was entering a plea

voluntarily. Because the record refuted Massey’s claim of coercion, the Court of

Criminal Appeals affirmed the Rule 32 court’s dismissal of his petition.

G.    Section 2254 Petition

      In 2014, Massey filed this § 2254 petition in the district court, asserting,

among other grounds, that his guilty plea was involuntary under Boykin. The

district court, over Massey’s objection, adopted a magistrate judge’s report and

recommendation (“the report”) recommending that his § 2254 petition be denied.

As to Massey’s Boykin claim, the report stated that the transcript of Massey’s plea

colloquy showed that Massey was charged with intentionally shooting two victims

and intending to cause their deaths, that Massey’s trial counsel discussed the nature

of the charges with him before he entered his guilty plea, and that Massey wanted


                                          15
               Case: 16-17417    Date Filed: 05/07/2018   Page: 16 of 24


the charges of attempted murder reduced to assault, but the state was unwilling to

reduce the charges. The report concluded that the record showed Massey was well

aware that intent to kill was an element that distinguished attempted murder from

assault, and that therefore the state appellate court’s denial of Massey’s Boykin

claim was neither contrary to, nor an unreasonable application of, clearly

established federal law and did not involve an unreasonable determination of the

facts.

         This Court granted Massey a certificate of appealability (“COA”) on

whether Massey’s plea colloquy was sufficient to render his guilty plea knowing

and voluntary.

                           II. STANDARD OF REVIEW

         “When examining a district court’s denial of a § 2254 habeas petition, we

review questions of law and mixed questions of law and fact de novo, and findings

of fact for clear error.” Stewart v. Sec’y, Florida Dep’t of Corr., 476 F.3d 1193,

1208 (11th Cir. 2007). A federal court may not grant habeas relief on claims a

state court previously adjudicated on the merits unless the state court decision:

(1) “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States”;

or (2) “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2).


                                          16
             Case: 16-17417     Date Filed: 05/07/2018    Page: 17 of 24


      Section 2254(d) “imposes a highly deferential standard for evaluating state-

court rulings and demands that state-court decisions be given the benefit of the

doubt.” Hardy v. Cross, 565 U.S. 65, 66, 132 S. Ct. 490, 491 (2011) (quotation

marks omitted). The question under § 2254(d) “is not whether a federal court

believes the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473, 127 S. Ct. 1933, 1939 (2007).

                                 III. DISCUSSION

A.    Voluntariness of Guilty Pleas

      “A reviewing federal court may set aside a state court guilty plea only for

failure to satisfy due process.” Stano v. Dugger, 921 F.2d 1125, 1141 (11th Cir.

1991) (en banc) (citing Boykin, 395 U.S. at 243-44, 89 S. Ct. at 1712-13). The

Due Process Clause requires that a guilty plea be entered knowingly and

voluntarily. Boykin, 395 U.S. at 243 n.5, 89 S. Ct. at 1712 n.5; see also Bousley v.

United States, 523 U.S. 614, 618, 118 S. Ct. 1604, 1609 (1998). Thus, it is error

for a trial court to accept a guilty plea “without an affirmative showing that it was

intelligent and voluntary.” Boykin, 395 U.S. at 242, 89 S. Ct. at 1711.

      A plea is not voluntary in the constitutional sense “unless the defendant

received real notice of the true nature of the charge against him.” Henderson v.

Morgan, 426 U.S. 637, 645, 96 S. Ct. 2253, 2257 (1976) (quotation marks


                                          17
              Case: 16-17417    Date Filed: 05/07/2018    Page: 18 of 24


omitted). “Without adequate notice of the nature of the charge against him, or

proof that he in fact understood the charge, the plea cannot be voluntary” in the

constitutional sense. Henderson, 426 U.S. at 645 n.13, 96 S. Ct. at 2257 n.13

(emphasis added). That said, the Supreme Court has “never held that the judge

must himself explain the elements of each charge to the defendant on the record.”

Bradshaw v. Stumpf, 545 U.S. 175, 183, 125 S. Ct. 2398, 2405 (2005). Rather,

due process is satisfied so long as the record establishes that the defendant has

been informed of the elements of the offense by the time he enters his plea. Id. at

183, 125 S. Ct. at 2405-06 (“[T]he constitutional prerequisites of a valid plea may

be satisfied where the record accurately reflects that the nature of the charge and

the elements of the crime were explained to the defendant by his own, competent

counsel.”).

      Often the trial court will explain the elements of the crime or defense

counsel will represent to the court that counsel explained the nature of the charges

to the defendant. Henderson, 426 U.S. at 647, 96 S. Ct. at 2258. Here, however,

the trial court did not do that and, during the plea colloquy, defense counsel made

no express representation. Nonetheless, due process is still satisfied if the record

as a whole establishes that the defendant fully understood the nature of the charges.

See Henderson, 426 U.S. at 645 n.13, 96 S. Ct. at 2257 n.13 (noting that a

defendant’s guilty plea is voluntary if the record contains “proof that he in fact


                                          18
             Case: 16-17417     Date Filed: 05/07/2018    Page: 19 of 24


understood the charge”); Stinson v. Wainwright, 710 F.2d 743, 747-48 (11th Cir.

1983) (applying Henderson to conclude that the state court records as a whole,

including the plea and sentencing transcripts, supported the conclusion that the

plea was voluntary); see also United States v. Monroe, 353 F.3d 1346, 1350 & n.3

(11th Cir. 2003) (concluding, in the Federal Rule of Criminal Procedure 11

context, that a reviewing court may consult the whole record when considering

whether a guilty-plea error occurred or prejudiced the defendant). In fact, the

Supreme Court has indicated that “even without such an express representation, it

may be appropriate to presume that in most cases defense counsel routinely explain

the nature of the offense in sufficient detail to give the accused notice of what he is

being asked to admit.” Id.; see also Marshall v. Lonberger, 459 U.S. 422, 436, 103

S. Ct. 843, 852 (1983).

B.    Massey’s Claim

      The state court’s determination that Massey’s guilty plea was not unlawfully

induced or involuntarily made was not contrary to, and did not involve an

unreasonable application of, clearly established federal law. Nor was the state

court’s determination based on an unreasonable determination of the facts in light

of the evidence. See 28 U.S.C. § 2254(d)(1)-(2). It was not unreasonable for the

state appellate court to determine that Massey understood the nature of the




                                          19
               Case: 16-17417       Date Filed: 05/07/2018       Page: 20 of 24


attempted murder charges against him. Indeed, the state court record shows that

Massey fully understood the attempted murder charges.

       First, Massey’s indictment clearly set out the elements of attempted murder

in each count and the manner in which he was alleged to commit the offenses. The

charge of attempted murder is not particularly complex, and there is no evidence in

the record to suggest Massey’s mental capacity was limited. Rather, the record

shows Massey was both a high school and college graduate and had experience

with criminal proceedings given his three prior felony convictions. See Marshall,

459 U.S. at 435-38, 103 S. Ct. 851-53 (applying the Henderson presumption that

defense counsel explained the nature of the charges where the state court had made

findings that the defendant was an intelligent person, with experience in criminal

proceedings, and was competently represented during his plea hearing). 5

       Second, Massey expressly certified on the Ireland form, which he signed

during the plea hearing, that he understood the charges against him. He also

certified, inter alia, that he was in fact guilty of the charges to which he was

pleading guilty, that he had not been forced to plead guilty by any threat or


       5
         The Supreme Court in Henderson recognized that while such a presumption may be
appropriate in “most cases,” it is not appropriate in certain circumstances, such as when the
defendant has limited mental capacity and the state court made a finding that the defendant was
in fact not informed of the elements of the offense. See Henderson, 426 U.S. at 647, 96 S. Ct. at
2258-59; see also Gaddy v. Linahan, 780 F.2d 935, 944 n.10 (11th Cir. 1986). The record here
shows that Massey has a college degree and good cognitive skills, and there is no evidence of
limited mental capacity. There also is no finding in the state court that Massey’s trial counsel
failed to explain the elements of attempted murder to him.
                                               20
               Case: 16-17417        Date Filed: 05/07/2018        Page: 21 of 24


promise, and instead had made up his own mind to plead guilty, and that he

“knowingly, intelligently, and voluntarily” waived his right to a trial. Notably,

Massey received a benefit by pleading guilty because he avoided the state

recommending, and his possibly receiving, a sentence of life without parole, a fact

he candidly admitted to the trial court during the plea hearing.

       Third, before the state court accepted the plea, the state provided a factual

basis for the plea, which Massey did not dispute, reflecting the elements of

attempted murder in Alabama. 6 Specifically, the factual basis (recounted above)

included the statement that Massey, using a gun, shot at his victims “with the intent

to cause the death of the victims.” That factual basis alone adequately covers the

two elements of an attempted murder charge.

       Fourth, at his plea hearing, Massey displayed knowledge of the elements of

attempted murder when he argued that his offense conduct should have been

charged as assault rather than as attempted murder because of the extent of the

victims’ injuries. At the plea hearing, when Massey contended that he should have

been charged with assault, the prosecutor made it clear that she was unwilling to

reduce the charge to assault because the state had sufficient evidence to convict



       6
        For this reason, there is no merit to Massey’s claim that the trial court failed to
determine that there was factual basis for his guilty plea. We note, however, that due process
does not require a state court to find a factual basis for a guilty plea unaccompanied by a claim of
innocence. See Wallace v. Turner, 695 F.2d 545, 548 (11th Cir. 1983) (citing North Carolina v.
Alford, 400 U.S. 25, 38 n.10, 91 S. Ct. 160, 167 n.10 (1970)).
                                                21
               Case: 16-17417        Date Filed: 05/07/2018        Page: 22 of 24


Massey of attempted murder. The trial court explained to Massey that his choice

was either to plead guilty to attempted murder as charged or to go to trial, and

Massey, after confirming that the trial court would have discretion to decide his

sentence, chose to plead guilty as charged.

       Fifth, at his sentencing hearing, Massey continued to demonstrate an

understanding that intent to kill was an element of attempted murder and then

decided to persist with his guilty plea despite his trial counsel’s advice that he

should withdraw it. Specifically, at the sentencing hearing, Massey claimed that he

did not intend to harm his victims, and this time argued that his conduct did not

constitute either assault or attempted murder. Massey nonetheless rejected his trial

counsel’s on-the-record advice that he should withdraw his guilty plea, which trial

counsel said was “based upon some of [their] conversations” in which they had

“gone over this several times.” Instead, Massey agreed to proceed with sentencing,

stating, “I am not trying to go to trial on this.” 7

       Based on this particular record, the state appellate court could reasonably

conclude that Massey’s guilty plea was voluntarily and intelligently entered.




       7
         Notably, Massey did not contend in either his § 2254 petition or his brief filed with this
Court that he would not have pled guilty if the state trial court had advised him on the record that
intent to cause death was an element of attempted murder.
                                                22
             Case: 16-17417     Date Filed: 05/07/2018    Page: 23 of 24


C.    Coercion

      The state appellate court also reasonably determined that Massey was not

pressured to plead guilty as a result of the state’s promising to seek a sentence of

life without parole if he went to trial. The Supreme Court has repeatedly stated

that there is no coercion in the constitutional sense when a prosecutor, as part of a

plea bargaining process, offers not to seek a harsher sentence. See, e.g.,

Bordenkircher v. Hayes, 434 U.S. 357, 363, 98 S. Ct. 663, 668 (1978); Brady v.

United States, 397 U.S. 742, 752-55, 90 S. Ct. 1463, 1471-72 (1970).

      Moreover, the record reflects that the state trial court explained the range of

available sentences to Massey, and the Ireland form that Massey signed also stated

the same possible sentences for attempted murder for a defendant, like Massey,

who had three prior felonies. Massey also affirmed, both on the Ireland form and

on the record at the plea hearing, that no one had threatened, forced, or promised

him anything to make him plead guilty. Finally, the state trial court told Massey

twice that it had the discretion to choose between life with parole and life without

parole and that it would choose the sentence only after reviewing all the facts and

evidence, considering the pre-sentence report and the parties’ arguments, and

listening to what the victims and Massey had to say. Based on these facts, the state

appellate court reasonably concluded that Massey understood the choices put

before him by the state and freely chose to plead guilty as charged in order to avoid


                                          23
              Case: 16-17417     Date Filed: 05/07/2018    Page: 24 of 24


the possibility that, if convicted, the trial court would follow the state’s

recommendation to impose a sentence of life without parole.

      In sum, the state appellate court reasonably concluded that Massey

understood the factual basis and elements of his attempted murder charges when he

entered his guilty plea and that his guilty plea was knowing and voluntary.

Accordingly, the state appellate court’s denial of Massey’s guilty-plea claim was

not contrary to, or an unreasonable application of, clearly established federal law

and was not based on an unreasonable determination of the facts in light of the

evidence presented.

      For these reasons, we affirm the district court’s denial of Massey’s § 2254

petition.

      AFFIRMED.




                                           24